Citation Nr: 1601856	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to May 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had requested an opportunity to appear before a Veterans Law Judge and present evidence with respect to this claim.  A hearing was duly scheduled for October 2015 and VA provided notice to the Veteran of the hearing date at his address of record.  The hearing notice was returned by the U.S. Post Office as undeliverable and the Veteran did not appear for the scheduled hearing.  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  The Veteran's request to appear at a hearing is therefore deemed to have been waived.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for GERD, which he asserts began during boot camp.  He informed the VA examiner in December 2012 that he was initially diagnosed with and treated for GERD during boot camp in 2010 at the Reynolds Community Hospital.  The Veteran provided copies of some treatment records from this facility, none of which included the 2010 treatment for GERD asserted by the Veteran.  However, the record submitted did show that the Veteran was treated by the hospital in September and December 2010 with prescription medication and records of that treatment was also not included in those provided by the Veteran.  Therefore, the Board has reason to believe that relevant records pertinent to the issue on appeal might exist at Reynolds Community Hospital and believes that the Veteran should be asked to sign a release enabling VA to obtain these records.  Such a release, and, if possible, the records themselves, should be sought on remand.  If relevant records are obtained and the RO/AMC deems it necessary, an additional VA opinion should be sought.  The Board is cognizant of the fact that the letters regarding the October 2015 hearing were returned as undeliverable, and that the RO/AMC may not be able to locate the Veteran.  Every reasonable attempt should be made, to include contacting any beneficiaries who may be in receipt of apportionment benefits.  If the Veteran is located and again requests an opportunity to appear at hearing, the request should be given due consideration.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make a diligent effort to locate the Veteran in order to request that he provide a signed release for copies of his 2010 treatment records from Reynolds Community Hospital.  

If the Veteran cannot be located, a notation of that fact and efforts to locate him should be included in the claims file. 

2. Once the Veteran has been located, the RO/AMC should ask the Veteran to provide a signed release for VA to secure records of the 2010 treatment at Reynolds Community Hospital.  

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. Once satisfactory efforts have been made to obtain the relevant records in question, the RO/AMC should re-adjudicate the Veteran's claim of service connection for GERD.  If deemed necessary, an addendum opinion should be obtained with respect to whether it is at least as likely as not (probability 50 percent or greater) that the current GERD had its onset in or otherwise is the result of the Veteran's military service.

4. If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




